Title: Louis-Barbé-Charles Sérurier to Robert Smith, 17 February 1811 (Abstract)
From: Sérurier, Louis-Barbé-Charles
To: Smith, Robert


17 February 1811, Washington. The effort of being presented yesterday to the president and at the State Department has worsened his indisposition to the extent that he cannot pay his respects to Mmes Madison and Smith and to others as he had proposed. Offers his apologies; will make the visits his first duty and he is eager to fulfill it. Still hopes to be able to come to the State Department tomorrow morning; if he is too indisposed to do so, M. de Caraman will advise Smith.
